DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821  through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text. See 37 CFR 1.52(a) and (b). 
The application papers are objected to because: the specification does not have sufficient legibility for visual recognition and consideration; for example, the Eq. 1 in Abstract; the Eq. 1 in claim 1, the Eq. 1 in para. 0013, and Tables 1-3 in paras. 36-39.
A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required. 
Applicant is reminded that legibility requires a high contrast, with black lines and a white background.  If the number or nature of the amendments or the legibility of the application papers renders it difficult to consider the application, or to arrange the papers for printing or 
The specification is objected to because: the paragraphs of the specification are not individually and consecutively numbered using Arabic numerals at least in pages 32-33.  It is noted that the paragraphs of the specification, other than in the claims or abstract, should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.  See 37 CFR 1.52 (b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites an equation which appears to include reference characters "n", "K" and "kth", which render the claim indefinite. The claim does not define the reference characters; and it is unclear what meanings each of the recited reference characters represent.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "n" has been construed to be the number of guide bars used for knitting the lining texture, "K" and "k" have been respectively construed to be an integer between 1 and n.
	Claim 1 recites a total overlapping fineness of sinker loops in the lining texture is 400 dtex to 1800 dtex, calculated by a calculation formula; however, the variables of the formula, such as the fineness of a ground yarn, the number of underlaps of the ground yarn and the threading ratio, do not appear to be defined for the lining texture.  It is unclear whether the total overlapping fineness of sinker loops in the lining texture also include features from the outer texture and/or the joining portion.  For examination purposes, the Examiner has interpreted that all the variables in the equation refer to features in the lining texture.
	Claim 2 recites the limitation "a total overlapping fineness of sinker loops in the outer texture", which renders the claim indefinite.  It is unclear how the total overlapping fineness of sinker loops in the outer texture is obtained.  The claim does not define a standard for ascertaining how Applicant defines the total overlapping fineness of sinker loops in the outer texture.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, a total overlapping fineness of sinker loops in the outer texture has been construed to be obtained as a similar method as the total overlapping fineness of sinker loops in the lining texture as set forth in claim 1.

	Claim 9 recites the limitation "wherein the cord knit texture and the denbigh knit texture that form the lining texture form sinker loops through underlapping in a same direction", which renders the claim indefinite.  Claim 9 depends from claim 6, and claim 6 recites "one or more of a denbigh knit texture and a chain knit texture"; therefore the lining texture does not necessarily comprise a denbigh knit texture.  For examination purposes, the limitation has been construed to be "wherein the cord knit texture and a denbigh knit texture form the lining structure, wherein the cord knit texture and the denbigh knit texture form sinker loops through underlapping in a same direction".
	Claims 2-13 each depend from rejected claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akao (US 2011/0247370 A1).
Initially, it is noted that the recitation of an outer texture and a lining texture is relative to the future end use of the knit material.  As such the material of Akao may be used interchangeably in regards to outer and lining designations.
Regarding claim 1, Akao discloses a double raschel knitted fabric (paras. 0103-0107; example 6) comprising 
an outer texture (back ground part when used as an outer layer; paras. 0103-0104), 
a lining texture (front ground part when used as an inner layer; paras. 0103, 0105), and 
a joining portion (a middle portion formed by a connecting yarn; paras. 0103, 0106) connecting the outer texture and the lining texture (paras. 0103, 0106), 
wherein the outer texture has openings (the back ground part was formed of a cord stitch pattern with number of needles of underlapping of the ground yarns being three needles and a chain stitch pattern; therefore the back ground part must have openings; para. 0104). 
Akao further discloses in Example 6, the lining texture was formed of: a cord stitch pattern knitted with ground yarns (167 dtex/48 filaments polyester multifilament textured yarns) guided as full set by the guide bar L4 with number of needles of underlapping of the ground yarns being three needles; and a denbigh stitch pattern knitted with ground yarns (84 dtex/36 filaments polyester multifilament yarns) guided as 2-in/2-out (i.e., an arrangement of two yarns with two for cast off) by the guide bar L5; where fabric parts of the cord stitch pattern and the denbigh stitch pattern were integrated with each other (para. 0105).  As such, the number of underlaps of the ground yarn fed from L4 is 3 and the threading ratio is 1; and the number of underlaps of the ground yarn fed from L5 is 1 and the threading ratio is 0.5.  According to the 
167 dtex * 3 * 1 + 84 dtex * 1 * 0.5 = 543 dtex.  
Therefore, Akao's lining texture meets the claimed requirement as a total overlapping fineness of sinker loops in the lining texture is between 400 dtex and 1800 dtex.
Regarding claim 2, Akao discloses the double raschel knitted fabric according to claim 1.  and further discloses in Example 6, the outer texture was formed of: a cord stitch pattern knitted with ground yarns (84 dtex/36 filaments polyester multifilament textured yarns) guided as full set by the guide bar L1 with number of needles of underlapping of the ground yarns being three needles; and a chain stitch pattern knitted with ground yarns (84 dtex/36 filaments polyester multifilament textured yarns) guided as full set by the guide bar L2; where fabric parts of the cord stitch pattern and the chain stitch pattern were integrated with each other (para. 0104).  As such, the number of underlaps of the ground yarn fed from L1 is 3 and the threading ratio is 1; the number of underlaps of the ground yarn fed from L2 is 0 for an open-lap chain stitch pattern or 1 for a closed-lap chain stitch pattern, and the threading ratio is 1.  According to the recited equation, a total overlapping fineness of sinker loops in the outer texture is calculated as follows: 
84 dtex * 3 * 1 + 84 dtex * 0 * 1 = 252 dtex for a closed-lap chain stitch pattern, or 
84 dtex * 3 * 1 + 84 dtex * 1 * 1 = 336 dtex for a closed-lap chain stitch pattern.  Correspondingly, a sum of a total overlapping fineness of sinker loops in the outer texture and the total overlapping fineness of sinker loops in the lining texture is: 
252 dtex+543 dtex = 786 dtex, or 
336 dtex + 543 dtex = 879 dtex.  

Regarding claim 3, Akao discloses the double raschel knitted fabric according to claim 1, and further discloses wherein the lining texture is composed of a plurality of knit textures (a cord stitch pattern and a denbigh stitch pattern; para. 0105), and an average value of numbers of overlapping sinker loops in the lining texture is 2 to 10 per wale course (a cord stitch pattern and a denbigh stitch pattern each has two overlapping sinker loops, therefore an average value of numbers of overlapping sinker loops is 4 according to Applicant's definition in para. 0034 of the instant application).
Regarding claim 4, Akao discloses the double raschel knitted fabric according to claim 3, and further discloses wherein the outer texture is composed of a plurality of knit textures (a cord stitch pattern and a chain stitch pattern; para. 0104), and a sum of an average value of numbers of overlapping sinker loops in the outer texture and the average value of the numbers of overlapping sinker loops in the lining texture is 4 to 15 per wale course (an average value of numbers of overlapping sinker loops in the outer texture is calculated to be 3, therefore, a sum of an average value of numbers of overlapping sinker loops in the outer texture and the average value of the numbers of overlapping sinker loops in the lining texture is 7).
Regarding claim 5, Akao discloses the double raschel knitted fabric according to claim 1, and further discloses wherein the lining texture is composed of a plurality of knit textures (a cord stitch pattern and a denbigh stitch pattern; para. 0105), and at least one of the corresponding knit textures is a cord knit texture (a cord stitch pattern; para. 0105).
Regarding claim 6, Akao discloses the double raschel knitted fabric according to claim 5, and further discloses wherein the lining texture has a combination of the cord knit texture and 
Regarding claim 7, Akao discloses the double raschel knitted fabric according to claim 5, and further discloses wherein the cord knit texture that forms the lining texture is made with 2- to 8-needle swings (number of needles of underlapping of the ground yarns being three needles; para. 0105).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akao (US 2011/0247370 A1).
Regarding claim 8, Akao discloses the double raschel knitted fabric according to claim 6, and further discloses wherein needle loops of the cord knit texture that forms the lining texture, and needle loops of the denbigh knit texture that form(s) the lining texture overlap to form the needle loops (paras. 0030, 0105).
Akao does not explicitly disclose the overlapping is in different directions.  However, the overlapping is either in the same direction or in different directions.  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration, in order to obtain a desired lining texture with a balanced distribution of needle loops.
Regarding claim 9, Akao discloses the double raschel knitted fabric according to claim 6, and further discloses wherein the cord knit texture and the denbigh knit texture form the lining texture form sinker loops through underlapping (para. 0105).
Akao does not explicitly disclose the underlapping is in a same direction.  However, the underlapping is either in the same direction or in different directions.  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration, in order to obtain a desired lining texture with a consistent underlapping direction thereby simplifying the knitting process.
Regarding claim 10, Akao discloses the double raschel knitted fabric according to claim 6 in Example 6.  Akao does not explicitly disclose wherein needle loops formed by the cord knit texture that forms the lining texture are closed-stitches.  However, the stitches of the cord knit texture are either open stitches are closed stitches.  Further, Akao does disclose cord knit textures comprising closed stitches in Examples 1 and 9 (figs. 2-3; paras. 0020-0021).  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration, in order to obtain a lining texture with a desired thickness without wrinkles or deformation dents (Akao; para. 0062).
Regarding claim 11, Akao discloses the double raschel knitted fabric according to claim 6.  Akao does not explicitly disclose wherein needle loops formed by the denbigh knit texture and/or the chain knit texture that form(s) the lining texture are opened-stitches.  However, the stitches of the denbigh knit texture and/or the chain knit texture are either open stitches are closed stitches.  Further, Akao does disclose chain knit textures comprising open stitches in Example 1 (fig. 2; para. 0020).  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to  para. 0062).
Regarding claim 12, Akao discloses the double raschel knitted fabric according to claim 1. Akao does not explicitly disclose wherein a burst strength is 1800 Pa to 3800 Pa.  However, Akao does disclose the fabric is formed of multifilament polyester yarns (paras. 0104-0106), the polyester yarns have excellent physical properties (para. 0056), the fineness of the yarns can be as high as 440 dtex (paras. 0058, 0060) and the thickness of the fabric can be as high as 5.0 mm (para. 0062).  In addition, Applicant discloses various polyester yarns are used to form a fabric in Example 1; and also discloses (in para. 0055) when the thickness of the fabric is 2 mm or more, the burst strength of the fabric is good.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have varied the polyester yarns and fabric thickness of the fabric, and conducted a burst strength test with the fabric as disclosed by Akao, thereby obtaining a burst strength between 1800-3800 Pa.
Regarding claim 13, Akao discloses the double raschel knitted fabric according to claim 1.  Akao does not explicitly disclose wherein a seam fatigue is 2.5 mm or less.  owever, Akao does disclose the fabric is formed of multifilament polyester yarns (paras. 0104-0106), the polyester yarns have excellent physical properties (para. 0056), the fineness of the polyester yarns can be as high as 440 dtex (paras. 0058, 0060) and the thickness of the fabric can be as high as 5.0 mm (para. 0062).  In addition, Applicant discloses various polyester yarns are used to form a fabric in Example 1; and also discloses (in para. 0055) when the thickness of the fabric is 2 mm or more, the seam fatigue of the fabric is good.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have varied the polyester yarns and fabric thickness of the fabric, and conducted a burst strength test with the fabric as disclosed by Akao, thereby obtaining wherein a seam fatigue is 2.5 mm or less.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Ikenaga (US 2010/0229606 A1) and Hamamatsu (EP 1775364 A1) also directed to a double raschel knitted fabric having similar features as claimed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732